 484 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArizona Public Service Company and International Pursuant to the provisions of Section 3(b) of theBrotherhood of Electrical Workers, AFL-CIO, National Labor Relations Act, as amended, the Na-Local 387. Case 28-CA-6600 tional Labor Relations Board has delegated its au-~December 3, 1981 thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theDECISION AND ORDER Board makes the following:BY MEMBERS FANNING, JENKINS, AND Ruling on the Motion for Summary JudgmentZIMMERMAN In its answer to the complaint, RespondentUpon a charge filed on August 17, 1981, by In- admits that the existing systemwide unit of certainternational Brotherhood of Electrical Workers, of its production and maintenance employees con-AFL-CIO, Local 387, herein called the Union, and stitutes a unit appropriate for purposes of collectiveduly served on Arizona Public Service Company, bargaining within the meaning of Section 9(b) ofherein called Respondent, the General Counsel of the Act, and that the Union is the designated exclu-the National Labor Relations Board, by the Re- sive representative of its production and mainte-gional Director for Region 28, issued a complaint nance employees as set forth in successive collec-on September 1, 1981, against Respondent, alleging tive-bargaining agreements. Respondent, however,that Respondent had engaged in and was engaging stresses that these agreements do not include thein unfair labor practices affecting commerce within Palo Verde production and maintenance employ-the meaning of Section 8(a)(5) and (1) and Section ees, and denies that the Palo Verde employees may2(6) and (7) of the National Labor Relations Act, be part of the systemwide bargaining unit withoutas amended. Copies of the charge and complaint first having an opportunity to vote in a self-deter-and notice of hearing before an administrative law mination election as to whether they wish to be in-judge were duly served on the parties to this pro- cluded in that unit or to remain unrepresented.ceeding. In the Motion for Summary Judgment, the Gen-With respect to the unfair labor practices, the eral Counsel argues that Respondent's answer at-complaint alleges in substance that, since June 25, tempts to relitigate issues that were raised and de-1981, following a Board Decision and Order,' and termined by the Board in the underlying represen-at all times thereafter, Respondent has refused, and tation cases. We agree with the General Counsel.continues to date to refuse, to recognize and to bar- The record, including the record in the underly-gain collectively with the Union as the exclusive ing representation cases, Cases 28-RM-394 and 28-bargaining representative of Respondent's Palo UC-111, shows that, in December 1980, Respond-Verde, Arizona, nuclear power plant production ent filed an RM petition seeking an election amongand maintenance employees in the appropriate its production and maintenance employees at itsunit,2although the Union has requested and is re- Palo Verde nuclear power plant, and that thequesting it to do so. On September 14, 1981, Re- Union filed a UC petition seeking a clarification ofspondent filed its answer to the complaint admit- the existing systemwide production and mainte-ting in part, and denying in part, the allegations in nance unit to include the Palo Verde employees asthe complaint. an accretion to the systemwide unit. FollowingOn September 22, 1981, counsel for the General transfer of the cases to the Board by the RegionalCounsel filed directly with the Board a Motion for Director, on June 5, 1981, the Board issued a Deci-Summary Judgment. Subsequently, on September sion and Order3in which it found that Respond-30, 1981, the Board issued an order transferring the ent's Palo Verde production and maintenance em-proceeding to the Board and a Notice To Show ployees were an accretion to the existing system-Cause why the General Counsel's Motion for Sum- wide bargaining unit represented by the Union.mary Judgment should not be granted. Respondent The Board found that no question concerning rep-thereafter filed a response to the Notice To Show resentation of the Palo Verde employees existed,Cause. and therefore dismissed the petition in Case 28-RM-394.'256 NLRB 400 (1981). On June 15, 1981, Respondent filed with theOfficial notice is taken of the record in the representation proceeding Board a motion for reconsideration of the Board'sCases 28-RM-394 and 28-UC-lll, as the term "record" is defined inSecs. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8, Decision and Order. On June 19, 1981, the Boardas amended. See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. issued an unpublished Order denying Respondent's388 F.2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 motion. On July 1, 1981, Respondent filed with theF.Supp. 573 (D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd.397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. ' 256 NLRB 400.259 NLRB No. 72484 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArizona Public Service Company and International Pursuant to the provisions of Section 3(b) of theBrotherhood of Electrical Workers, AFL-CIO, National Labor Relations Act, as amended, the Na-Local 387. Case 28-CA-6600 tional Labor Relations Board has delegated its au-December 3, 1981 thority in this proceeding to a three-member panel.December 3, 1981^ ^ predigthUpon the entire record in this proceeding, theDECISION AND ORDER Board makes the following:BY MEMBERS FANNING, JENKINS, AND Ruling on the Motion for Summary JudgmentZIMMERMAN In its answer to the complaint, RespondentUpon a charge filed on August 17, 1981, by In- admits that the existing systemwide unit of certainternational Brotherhood of Electrical Workers, of its production and maintenance employees con-AFL-CIO, Local 387, herein called the Union, and stitutes a unit appropriate for purposes of collectiveduly served on Arizona Public Service Company, bargaining within the meaning of Section 9(b) ofherein called Respondent, the General Counsel of the Act, and that the Union is the designated exclu-the National Labor Relations Board, by the Re- sive representative of its production and mainte-gional Director for Region 28, issued a complaint nance employees as set forth in successive collec-on September 1, 1981, against Respondent, alleging tive-bargaining agreements. Respondent, however,that Respondent had engaged in and was engaging stresses that these agreements do not include thein unfair labor practices affecting commerce within Palo Verde production and maintenance employ-the meaning of Section 8(a)(5) and (1) and Section ees, and denies that the Palo Verde employees may2(6) and (7) of the National Labor Relations Act, be part of the systemwide bargaining unit withoutas amended. Copies of the charge and complaint first having an opportunity to vote in a self-deter-and notice of hearing before an administrative law mination election as to whether they wish to be in-judge were duly served on the parties to this pro- cluded in that unit or to remain unrepresented.ceeding. Inthe Motion for Summary Judgment, the Gen-With respect to the unfair labor practices, the eral Counsel argues that Respondent's answer at-complaint alleges in substance that, since June 25, tempts to relitigate issues that were raised and de-1981, following a Board Decision and Order,' and termined by the Board in the underlying represen-at all times thereafter, Respondent has refused, and tation cases. We agree with the General Counsel.continues to date to refuse, to recognize and to bar- The record, including the record in the underly-gain collectively with the Union as the exclusive ing representation cases, Cases 28-RM-394 and 28-bargaining representative of Respondent's Palo UC-111, shows that, in December 1980, Respond-Verde, Arizona, nuclear power plant production ent filed an RM petition seeking an election amongand maintenance employees in the appropriate its production and maintenance employees at itsunit,2although the Union has requested and is re- Palo Verde nuclear power plant, and that thequesting it to do so. On September 14, 1981, Re- Union filed a UC petition seeking a clarification ofspondent filed its answer to the complaint admit- the existing systemwide production and mainte-ting in part, and denying in part, the allegations in nance unit to include the Palo Verde employees asthe complaint. an accretion to the systemwide unit. FollowingOn September 22, 1981, counsel for the General transfer of the cases to the Board by the RegionalCounsel filed directly with the Board a Motion for Director, on June 5, 1981, the Board issued a Deci-Summary Judgment. Subsequently, on September sion and Order3in which it found that Respond-30. 1981, the Board issued an order transferring the ent's Palo Verde production and maintenance em-proceeding to the Board and a Notice To Show ployees were an accretion to the existing system-Cause why the General Counsel's Motion for Sum- wide bargaining unit represented by the Union.mary Judgment should not be granted. Respondent The Board found that no question concerning rep-thereafter filed a response to the Notice To Show resentation of the Palo Verde employees existed,Cause. and therefore dismissed the petition in Case 28-RM-394.'256 NLRB 400 (1981). On June 15, 1981, Respondent filed with theofficial notice istaken of therecord in the representation proceeding, Board a motion for reconsideration of the Board'sCases 28-RM-394 and 28-UC-lll, as the term "record" is defined inSees. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8, Decision and Order. On June 19, 1981, the Boardas amended. See LTV Electrosystemsn Inc., 166 NLRB 938 (1967), enfd. issued an unpublished Order denying Respondent's388 F.2d 683 (4th Cir. 1968); Golden Age Beverage C., 167 NLRB 151 -—.—,- r> T..I, 1 11 V ^^^ t filx .;*l, tl,(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 motion. On July 1, 1981, Respondent filed With theF.Supp. 573 (D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd.397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. 3256 NLRB 400.259 NLRB No. 72484 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArizona Public Service Company and International Pursuant to the provisions of Section 3(b) of theBrotherhood of Electrical Workers, AFL-CIO, National Labor Relations Act, as amended, the Na-Local 387. Case 28-CA-6600 tional Labor Relations Board has delegated its au-December 3, 1981 thority in this proceeding to a three-member panel.December 3, 1981^ ^ predigthUpon the entire record in this proceeding, theDECISION AND ORDER Board makes the following:BY MEMBERS FANNING, JENKINS, AND Ruling on the Motion for Summary JudgmentZIMMERMAN In its answer to the complaint, RespondentUpon a charge filed on August 17, 1981, by In- admits that the existing systemwide unit of certainternational Brotherhood of Electrical Workers, of its production and maintenance employees con-AFL-CIO, Local 387, herein called the Union, and stitutes a unit appropriate for purposes of collectiveduly served on Arizona Public Service Company, bargaining within the meaning of Section 9(b) ofherein called Respondent, the General Counsel of the Act, and that the Union is the designated exclu-the National Labor Relations Board, by the Re- sive representative of its production and mainte-gional Director for Region 28, issued a complaint nance employees as set forth in successive collec-on September 1, 1981, against Respondent, alleging tive-bargaining agreements. Respondent, however,that Respondent had engaged in and was engaging stresses that these agreements do not include thein unfair labor practices affecting commerce within Palo Verde production and maintenance employ-the meaning of Section 8(a)(5) and (1) and Section ees, and denies that the Palo Verde employees may2(6) and (7) of the National Labor Relations Act, be part of the systemwide bargaining unit withoutas amended. Copies of the charge and complaint first having an opportunity to vote in a self-deter-and notice of hearing before an administrative law mination election as to whether they wish to be in-judge were duly served on the parties to this pro- cluded in that unit or to remain unrepresented.ceeding. Inthe Motion for Summary Judgment, the Gen-With respect to the unfair labor practices, the eral Counsel argues that Respondent's answer at-complaint alleges in substance that, since June 25, tempts to relitigate issues that were raised and de-1981, following a Board Decision and Order,' and termined by the Board in the underlying represen-at all times thereafter, Respondent has refused, and tation cases. We agree with the General Counsel.continues to date to refuse, to recognize and to bar- The record, including the record in the underly-gain collectively with the Union as the exclusive ing representation cases, Cases 28-RM-394 and 28-bargaining representative of Respondent's Palo UC-111, shows that, in December 1980, Respond-Verde, Arizona, nuclear power plant production ent filed an RM petition seeking an election amongand maintenance employees in the appropriate its production and maintenance employees at itsunit,2although the Union has requested and is re- Palo Verde nuclear power plant, and that thequesting it to do so. On September 14, 1981, Re- Union filed a UC petition seeking a clarification ofspondent filed its answer to the complaint admit- the existing systemwide production and mainte-ting in part, and denying in part, the allegations in nance unit to include the Palo Verde employees asthe complaint. an accretion to the systemwide unit. FollowingOn September 22, 1981, counsel for the General transfer of the cases to the Board by the RegionalCounsel filed directly with the Board a Motion for Director, on June 5, 1981, the Board issued a Deci-Summary Judgment. Subsequently, on September sion and Order3in which it found that Respond-30. 1981, the Board issued an order transferring the ent's Palo Verde production and maintenance em-proceeding to the Board and a Notice To Show ployees were an accretion to the existing system-Cause why the General Counsel's Motion for Sum- wide bargaining unit represented by the Union.mary Judgment should not be granted. Respondent The Board found that no question concerning rep-thereafter filed a response to the Notice To Show resentation of the Palo Verde employees existed,Cause. and therefore dismissed the petition in Case 28-RM-394.'256 NLRB 400 (1981). On June 15, 1981, Respondent filed with theofficial notice istaken of therecord in the representation proceeding, Board a motion for reconsideration of the Board'sCases 28-RM-394 and 28-UC-lll, as the term "record" is defined inSees. 102.68 and 102.69(8) of the Board's Rules and Regulations, Series 8, Decision and Order. On June 19, 1981, the Boardas amended. See LTV Electrosystemsn Inc., 166 NLRB 938 (1967), enfd. issued an unpublished Order denying Respondent's388 F.2d 683 (4th Cir. 1968); Golden Age Beverage C., 167 NLRB 151 -—.—,- r> T..I, 1 11 V ^^^ t filx .;*l, tl,(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 motion. On July 1, 1981, Respondent filed With theF.Supp. 573 (D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd.397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. 3256 NLRB 400.259 NLRB No. 72484 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArizona Public Service Company and International Pursuant to the provisions of Section 3(b) of theBrotherhood of Electrical Workers, AFL-CIO, National Labor Relations Act, as amended, the Na-Local 387. Case 28-CA-6600 tional Labor Relations Board has delegated its au-December 3, 1981ithority in this proceeding to a three-member panel.December 3, 1981^ ^ predigthUpon the entire record in this proceeding, theDECISION AND ORDER Board makes the following:BY MEMBERS FANNING, JENKINS, AND Ruling on the Motion for Summary JudgmentZIMMERMAN In its answer to the complaint, RespondentUpon a charge filed on August 17, 1981, by In- admits that the existing systemwide unit of certainternational Brotherhood of Electrical Workers, of its production and maintenance employees con-AFL-CIO, Local 387, herein called the Union, and stitutes a unit appropriate for purposes of collectiveduly served on Arizona Public Service Company, bargaining within the meaning of Section 9(b) ofherein called Respondent, the General Counsel of the Act, and that the Union is the designated exclu-the National Labor Relations Board, by the Re- sive representative of its production and mainte-gional Director for Region 28, issued a complaint nance employees as set forth in successive collec-on September 1, 1981, against Respondent, alleging tive-bargaining agreements. Respondent, however,that Respondent had engaged in and was engaging stresses that these agreements do not include thein unfair labor practices affecting commerce within Palo Verde production and maintenance employ-the meaning of Section 8(a)(5) and (1) and Section ees, and denies that the Palo Verde employees may2(6) and (7) of the National Labor Relations Act, be part of the systemwide bargaining unit withoutas amended. Copies of the charge and complaint first having an opportunity to vote in a self-deter-and notice of hearing before an administrative law mination election as to whether they wish to be in-judge were duly served on the parties to this pro- cluded in that unit or to remain unrepresented.ceeding. Inthe Motion for Summary Judgment, the Gen-With respect to the unfair labor practices, the eral Counsel argues that Respondent's answer at-complaint alleges in substance that, since June 25, tempts to relitigate issues that were raised and de-1981, following a Board Decision and Order,' and termined by the Board in the underlying represen-at all times thereafter, Respondent has refused, and tation cases. We agree with the General Counsel.continues to date to refuse, to recognize and to bar- The record, including the record in the underly-gain collectively with the Union as the exclusive ing representation cases, Cases 28-RM-394 and 28-bargaining representative of Respondent's Palo UC-111, shows that, in December 1980, Respond-Verde, Arizona, nuclear power plant production ent filed an RM petition seeking an election amongand maintenance employees in the appropriate its production and maintenance employees at itsunit,2although the Union has requested and is re- Palo Verde nuclear power plant, and that thequesting it to do so. On September 14, 1981, Re- Union filed a UC petition seeking a clarification ofspondent filed its answer to the complaint admit- the existing systemwide production and mainte-ting in part, and denying in part, the allegations in nance unit to include the Palo Verde employees asthe complaint. an accretion to the systemwide unit. FollowingOn September 22, 1981, counsel for the General transfer of the cases to the Board by the RegionalCounsel filed directly with the Board a Motion for Director, on June 5, 1981, the Board issued a Deci-Summary Judgment. Subsequently, on September sion and Order3in which it found that Respond-30. 1981, the Board issued an order transferring the ent's Palo Verde production and maintenance em-proceeding to the Board and a Notice To Show ployees were an accretion to the existing system-Cause why the General Counsel's Motion for Sum- wide bargaining unit represented by the Union.mary Judgment should not be granted. Respondent The Board found that no question concerning rep-thereafter filed a response to the Notice To Show resentation of the Palo Verde employees existed,Cause. and therefore dismissed the petition in Case 28-RM-394.'256 NLRB 400 (1981). On June 15, 1981, Respondent filed with theofficial notice istaken of therecord in the representation proceeding, Board a motion for reconsideration of the Board'sCases 28-RM-394 and 28-UC-lll, as the term "record" is defined inSees. 102.68 and 102.69(8) of the Board's Rules and Regulations, Series 8, Decision and Order. On June 19, 1981, the Boardas amended. See LTV Electrosystemsn Inc., 166 NLRB 938 (1967), enfd. issued an unpublished Order denying Respondent's388 F.2d 683 (4th Cir. 1968); Golden Age Beverage C., 167 NLRB 151 -—.—,- r> T..I, 1 11 V ^^^ t filx .;*l, tl,(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 motion. On July 1, 1981, Respondent filed With theF.Supp. 573 (D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd.397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. 3256 NLRB 400.259 NLRB No. 72 ARIZONA PUBLIC SERVICE COMPANY 485Board a renewed motion for reconsideration of the FINDINGS OF FACTBoard's Decision and Order. On July 9, 1981, theBoard issued an unpublished Order denying Re- THE BUSINESS OF ESNDENTspondent's renewed motion. Respondent, an Arizona corporation, is engagedOn June 24 and July 13, 1981, the Union request- as a public utility in the generation, transmission,ed Respondent to recognize it as the exclusive rep- distribution, and sale of electricity and natural gas.resentative of the Palo Verde production and main- During the past 12-month period, which period istenance employees and to bargain collectively re- representative of its operations generally, Respond-garding those employees' rates of pay, wages, ent, in the course and conduct of its business oper-hours of employment, and other terms and condi- ations, derived gross revenues in excess oftions of employment. Respondent, by letters dated $250,000, and during the same period of time pur-June 25 and July 20, 1981, refused to recognize and chased goods and materials valued in excess of$50,000 which were transported in interstate com-to bargain with the Union, and has continued to $50000 whchwere transported in nterstate com-merce and delivered to its operations in the Staterefuse to recognize and to bargain with the Union of Arizona directly from suppliers located in Stateas the exclusive bargaining representative of its of the United States other than the State of Arizo-Palo Verde employees. Respondent asserts as rea- na.sons for its continued refusal to recognize and to We find, on the basis of the foregoing, that Re-bargain with the Union that the Board ignored acts spondent is, and has been at all times materialwhich make the application of the accretion doc- herein, an employer engaged in commerce withintrine inappropriate in this case, that the Palo Verde the meaning of Section 2(6) and (7) of the Act, andemployees constitute a new and distinct grouping, that it will effectuate the policies of the Act toand that Board law requires that such employees assert jurisdiction herein.be granted a self-determination election as towhether they wish to be represented by the Union .THE LABOR ORGANIZATION INVOLVEDor remain unrepresented-arguments previously International Brotherhood of Electrical Workers,presented to and considered by the Board. Thus, it AFL-CIO, Local 387, is a labor organizationappears that Respondent is attempting to raise in within the meaning of Section 2(5) of the Act.this proceeding issues which were raised and deter-III. THE UNFAIR LABOR PRACTICESmined in the underlying representation cases.It is well settled that in the absence of newly dis- A. The Representation Proceedingcovered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-e unleging a violation of Section 8(a)(5) is not entitled The following employees of Respondent consti-to relitigate issues which were or could have been tute a unit appropriate for collective-bargaininglitigated in a prior representation proceeding.4purposes within the meaning of Section 9(b) of theAll issues raised by Respondent in this proceed- Act:ing were or could have been litigated in the prior All production and maintenance employeesrepresentation proceeding, and Respondent does employed by Respondent throughout Re-not offer to adduce at a hearing any newly discov- spondent's systemwide operations.ered or previously unavailable evidence, nor does Theit allege that any special circumstances exist herein Therecwhich would require the Board to reexamine the At all times material herein, the Union has beendecision made in the representation proceeding. We the designated exclusive collective-bargaining rep-therefore find that Respondent has not raised any resentative of Respondent's employees in the unitissue which is properly litigable in this unfair labor described above, and has been recognized as suchpractice proceeding. Accordingly, we grant the by Respondent. Such recognition has been em-Motion for Summary Judgment. bodied in successive collective-bargaining agree-On the basis of the entire record, the Board ments, the most recent of which is effective by itsmakes the following: terms from April 1, 1980, to April 1, 1982.3. The Board's Decision and OrderOn June 5, 1981, the Board issued a Decisionand Order,5finding, inter alia, that certain produc-See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(0 and 102.69(c). 256 NLRB 400.ARIZONA PUBLIC SERVICE COMPANY 485Board a renewed motion for reconsideration of the FINDINGS OF FACTBoard's Decision and Order. On July 9, 1981, theBoard issued an unpublished Order denying Re- LTHEBUSINESSOFRESPONDENTspondent's renewed motion. Respondent, an Arizona corporation, is engagedOn June 24 and July 13, 1981, the Union request- as a public utility in the generation, transmission,ed Respondent to recognize it as the exclusive rep- distribution, and sale of electricity and natural gas.resentative of the Palo Verde production and main- During the past 12-month period, which period istenance employees and to bargain collectively re- representative of its operations generally, Respond-garding those employees' rates of pay, wages, ent, inthecourseandconduct of its business oper-hours of employment, and other terms and condi- ations, derived gross revenuesinexcess oftions of employment. Respondent, by letters dated $250,000, and during the same period of time pur-June 25 and July 20, 1981, refused to recognize and chasedgoods andmaterialsvalued inexcessofto bargain with the Union, and has continued to $50,000whichweret pot ininterstatecom-refuse to recognize and to bargain with the Union merce and delivered to its operations in the Staterefuse to recognize and to bargain with the Union of Arizona directly from suppliers located in Statesas the exclusive bargaining representative of its of th Unte Sttes other than the State of Arizo-Palo Verde employees. Respondent asserts as rea- ot hesons for its continued refusal to recognize and to we find, on the basis of the foregoing, that Re-bargain with the Union that the Board ignored acts spondent is, and has been at all times materialwhich make the application of the accretion doc- herein, an employer engaged in commerce withintrine inappropriate in this case, that the Palo Verde the meaning of Section 2(6) and (7) of the Act, andemployees constitute a new and distinct grouping, that it will effectuate the policies of the Act toand that Board law requires that such employees assert jurisdiction herein.be granted a self-determination election as towhether they wish to be represented by the Union "* THELABORORGANIZATION INVOLVEDor remain unrepresented-arguments previously International Brotherhood of Electrical Workers,presented to and considered by the Board. Thus, it AFL-CIO, Local 387, is a labor organizationappears that Respondent is attempting to raise in within the meaning of Section 2(5) of the Act.this proceeding issues which were raised and deter-.* .,. -.,. ... ~~~~~~~III. THE UNFAIR LABOR PRACTICESmined in the underlying representation cases.It is well settled that in the absence of newly dis- A. The Representation Proceedingcovered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled The following employees of Respondent consti-to relitigate issues which were or could have been tute a unit appropriate for collective-bargaininglitigated in a prior representation proceeding.' purposes within the meaning of Section 9(b) of theAll issues raised by Respondent in this proceed- Act:ing were or could have been litigated in the prior All production and maintenance employeesrepresentation proceeding, and Respondent does employed by Respondent throughout Re-not offer to adduce at a hearing any newly discov- spondent's systemwide operations.ered or previously unavailable evidence, nor does 2 Th git allege that any special circumstances exist herein -The"^"S"1110"which would require the Board to reexamine the At all times material herein, the Union has beendecision made in the representation proceeding. We the designated exclusive collective-bargaining rep-therefore find that Respondent has not raised any resentative of Respondent's employees in the unitissue which is properly litigable in this unfair labor described above, and has been recognized as suchpractice proceeding. Accordingly, we grant the by Respondent. Such recognition has been em-Motion for Summary Judgment. bodied in successive collective-bargaining agree-On the basis of the entire record, the Board ments, themostrecentofwhichiseffective by itsmakes the following: termsfromApril 1, 1980, toApril 1, 1982.3. The Board's Decision and OrderOn June 5, 1981, the Board issued a Decisionand Order,, finding, inter alia, that certain produc-*Se Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c). a 256 NLRB 400.ARIZONA PUBLIC SERVICE COMPANY 485Board a renewed motion for reconsideration of the FINDINGS OF FACTBoard's Decision and Order. On July 9, 1981, theBoard issued an unpublished Order denying Re- LTHEBUSINESSOFRESPONDENTspondent's renewed motion. Respondent, an Arizona corporation, is engagedOn June 24 and July 13, 1981, the Union request- as a public utility in the generation, transmission,ed Respondent to recognize it as the exclusive rep- distribution, and sale of electricity and natural gas.resentative of the Palo Verde production and main- During the past 12-month period, which period istenance employees and to bargain collectively re- representative of its operations generally, Respond-garding those employees' rates of pay, wages, ent, inthecourse and conduct of its business oper-hours of employment, and other terms and condi- ations, derived gross revenuesinexcess oftions of employment. Respondent, by letters dated $250,000, and during the same period of time pur-June 25 and July 20, 1981, refused to recognize and chasedgoods andmaterialsvalued inexcessofto bargain with the Union, and has continued to $50,000whichweret pot ininterstatecom-refuse to recognize and to bargain with the Union merce and delivered to its operations in the Staterefuse to recognize and to bargain with the Union of Arizona directly from suppliers located in Statesas the exclusive bargaining representative of its of th Unte Sttes other than the State of Arizo-Palo Verde employees. Respondent asserts as rea- ot hesons for its continued refusal to recognize and to we find, on the basis of the foregoing, that Re-bargain with the Union that the Board ignored acts spondent is, and has been at all times materialwhich make the application of the accretion doc- herein, an employer engaged in commerce withintrine inappropriate in this case, that the Palo Verde the meaning of Section 2(6) and (7) of the Act, andemployees constitute a new and distinct grouping, that it will effectuate the policies of the Act toand that Board law requires that such employees assert jurisdiction herein.be granted a self-determination election as towhether they wish to be represented by the Union "* THELABORORGANIZATION INVOLVEDor remain unrepresented-arguments previously International Brotherhood of Electrical Workers,presented to and considered by the Board. Thus, it AFL-CIO, Local 387, is a labor organizationappears that Respondent is attempting to raise in within the meaning of Section 2(5) of the Act.this proceeding issues which were raised and deter-.* .,. -.,. ... ~~~~~~~III. THE UNFAIR LABOR PRACTICESmined in the underlying representation cases.It is well settled that in the absence of newly dis- A. The Representation Proceedingcovered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled The following employees of Respondent consti-to relitigate issues which were or could have been tute a unit appropriate for collective-bargaininglitigated in a prior representation proceeding.' purposes within the meaning of Section 9(b) of theAll issues raised by Respondent in this proceed- Act:ing were or could have been litigated in the prior All production and maintenance employeesrepresentation proceeding, and Respondent does employed by Respondent throughout Re-not offer to adduce at a hearing any newly discov- spondent's systemwide operations.ered or previously unavailable evidence, nor does 2 Th git allege that any special circumstances exist herein -Therecognitionwhich would require the Board to reexamine the At all times material herein, the Union has beendecision made in the representation proceeding. We the designated exclusive collective-bargaining rep-therefore find that Respondent has not raised any resentative of Respondent's employees in the unitissue which is properly litigable in this unfair labor described above, and has been recognized as suchpractice proceeding. Accordingly, we grant the by Respondent. Such recognition has been em-Motion for Summary Judgment. bodied in successive collective-bargaining agree-On the basis of the entire record, the Board ments, themostrecentof whichiseffective by itsmakes the following: termsfromApril1, 1980, toApril 1, 1982.3. The Board's Decision and OrderOn June 5, 1981, the Board issued a Decisionand Order,, finding, inter alia, that certain produc-*Se Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c). a 256 NLRB 400.ARIZONA PUBLIC SERVICE COMPANY 485Board a renewed motion for reconsideration of the FINDINGS OF FACTBoard's Decision and Order. On July 9, 1981, theBoard issued an unpublished Order denying Re- LTHEBUSINESSOFRESPONDENTspondent's renewed motion. Respondent, an Arizona corporation, is engagedOn June 24 and July 13, 1981, the Union request- as a public utility in the generation, transmission,ed Respondent to recognize it as the exclusive rep- distribution, and sale of electricity and natural gas.resentative of the Palo Verde production and main- During the past 12-month period, which period istenance employees and to bargain collectively re- representative of its operations generally, Respond-garding those employees' rates of pay, wages, ent, inthecourse and conduct of its business oper-hours of employment, and other terms and condi- ations, derived gross revenuesinexcess oftions of employment. Respondent, by letters dated $250,000, and during the same period of time pur-June 25 and July 20, 1981, refused to recognize and chasedgoods andmaterialsvalued inexcessofto bargain with the Union, and has continued to $50,000whichweret pot ininterstatecom-refuse to recognize and to bargain with the Union merce and delivered to its operations in the Staterefuse to recognize and to bargain with the Union of Arizona directly from suppliers located in Statesas the exclusive bargaining representative of its of th Unte Sttes other than the State of Arizo-Palo Verde employees. Respondent asserts as rea- ot hesons for its continued refusal to recognize and to we find, on the basis of the foregoing, that Re-bargain with the Union that the Board ignored acts spondent is, and has been at all times materialwhich make the application of the accretion doc- herein, an employer engaged in commerce withintrine inappropriate in this case, that the Palo Verde the meaning of Section 2(6) and (7) of the Act, andemployees constitute a new and distinct grouping, that it will effectuate the policies of the Act toand that Board law requires that such employees assert jurisdiction herein.be granted a self-determination election as towhether they wish to be represented by the Union "* THELABORORGANIZATION INVOLVEDor remain unrepresented-arguments previously International Brotherhood of Electrical Workers,presented to and considered by the Board. Thus, it AFL-CIO, Local 387, is a labor organizationappears that Respondent is attempting to raise in within the meaning of Section 2(5) of the Act.this proceeding issues which were raised and deter-.* .,. -.,. ... ~~~~~~~III. THE UNFAIR LABOR PRACTICESmined in the underlying representation cases.It is well settled that in the absence of newly dis- A. The Representation Proceedingcovered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled The following employees of Respondent consti-to relitigate issues which were or could have been tute a unit appropriate for collective-bargaininglitigated in a prior representation proceeding.' purposes within the meaning of Section 9(b) of theAll issues raised by Respondent in this proceed- Act:ing were or could have been litigated in the prior All production and maintenance employeesrepresentation proceeding, and Respondent does employed by Respondent throughout Re-not offer to adduce at a hearing any newly discov- spondent's systemwide operations.ered or previously unavailable evidence, nor does 2 Th git allege that any special circumstances exist herein -Therecognitionwhich would require the Board to reexamine the At all times material herein, the Union has beendecision made in the representation proceeding. We the designated exclusive collective-bargaining rep-therefore find that Respondent has not raised any resentative of Respondent's employees in the unitissue which is properly litigable in this unfair labor described above, and has been recognized as suchpractice proceeding. Accordingly, we grant the by Respondent. Such recognition has been em-Motion for Summary Judgment. bodied in successive collective-bargaining agree-On the basis of the entire record, the Board ments, the most recent of which is effective by itsmakes the following: termsfromApril1, 1980, toApril 1, 1982.3. The Board's Decision and OrderOn June 5, 1981, the Board issued a Decisionand Order,, finding, inter alia, that certain produc-*Se Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c). a 256 NLRB 400.ARIZONA PUBLIC SERVICE COMPANY 485Board a renewed motion for reconsideration of the FINDINGS OF FACTBoard's Decision and Order. On July 9, 1981, theBoard issued an unpublished Order denying Re- LTHEBUSINESSOFRESPONDENTspondent's renewed motion. Respondent, an Arizona corporation, is engagedOn June 24 and July 13, 1981, the Union request- as a public utility in the generation, transmission,ed Respondent to recognize it as the exclusive rep- distribution, and sale of electricity and natural gas.resentative of the Palo Verde production and main- During the past 12-month period, which period istenance employees and to bargain collectively re- representative of its operations generally, Respond-garding those employees' rates of pay, wages, ent, inthecourse and conduct of its business oper-hours of employment, and other terms and condi- ations, derived gross revenuesinexcess oftions of employment. Respondent, by letters dated $250,000, and during the same period of time pur-June 25 and July 20, 1981, refused to recognize and chasedgoods andmaterialsvaluedinexcessofto bargain with the Union, and has continued to $50,000whichweret pot ininterstatecom-refuse to recognize and to bargain with the Union merce and delivered to its operations in the Staterefuse to recognize and to bargain with the Union of Arizona directly from suppliers located in Statesas the exclusive bargaining representative of its of th Unte Sttes other than the State of Arizo-Palo Verde employees. Respondent asserts as rea- ot hesons for its continued refusal to recognize and to we find, on the basis of the foregoing, that Re-bargain with the Union that the Board ignored acts spondent is, and has been at all times materialwhich make the application of the accretion doc- herein, an employer engaged in commerce withintrine inappropriate in this case, that the Palo Verde the meaning of Section 2(6) and (7) of the Act, andemployees constitute a new and distinct grouping, that it will effectuate the policies of the Act toand that Board law requires that such employees assert jurisdiction herein.be granted a self-determination election as towhether they wish to be represented by the Union "* THELABORORGANIZATION INVOLVEDor remain unrepresented-arguments previously International Brotherhood of Electrical Workers,presented to and considered by the Board. Thus, it AFL-CIO, Local 387, is a labor organizationappears that Respondent is attempting to raise in within the meaning of Section 2(5) of the Act.this proceeding issues which were raised and deter-.* .,. -.,. ... ~~~~~~~III. THE UNFAIR LABOR PRACTICESmined in the underlying representation cases.It is well settled that in the absence of newly dis- A. The Representation Proceedingcovered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled The following employees of Respondent consti-to relitigate issues which were or could have been tute a unit appropriate for collective-bargaininglitigated in a prior representation proceeding.' purposes within the meaning of Section 9(b) of theAll issues raised by Respondent in this proceed- Act:ing were or could have been litigated in the prior All production and maintenance employeesrepresentation proceeding, and Respondent does employed by Respondent throughout Re-not offer to adduce at a hearing any newly discov- spondent's systemwide operations.ered or previously unavailable evidence, nor does 2 Th git allege that any special circumstances exist herein -Therecognitionwhich would require the Board to reexamine the At all times material herein, the Union has beendecision made in the representation proceeding. We the designated exclusive collective-bargaining rep-therefore find that Respondent has not raised any resentative of Respondent's employees in the unitissue which is properly litigable in this unfair labor described above, and has been recognized as suchpractice proceeding. Accordingly, we grant the by Respondent. Such recognition has been em-Motion for Summary Judgment. bodied in successive collective-bargaining agree-On the basis of the entire record, the Board ments, the most recent of which is effective by itsmakes the following: termsfromApril1, 1980, toApril 1, 1982.3. The Board's Decision and OrderOn June 5, 1981, the Board issued a Decisionand Order,, finding, inter alia, that certain produc-*Se Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c). a 256 NLRB 400. 486 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenance employees employed by Re- 2. International Brotherhood of Electrical Work-spondent at its Palo Verde, Arizona, nuclear power ers, AFL-CIO, Local 387, is a labor organizationplant, which is currently in the process of being within the meaning of Section 2(5) of the Act.constructed, are an accretion to, and included in, 3. All production and maintenance employeesthe unit described above. employed by Respondent throughout Respondent'ssystemwide operations constitute a unit appropriateB. The Request To Bargain and Respondent's for the purposes of collective bargaining within theRefusal meaning of Section 9(b) of the Act.Commencing on or about June 24, 1981, and at 4. At all times material herein, the above-namedall times thereafter, the Union has requested Re- labor organization has been and now is the desig-spondent to bargain collectively with it as the ex- nated exclusive representative of all employees inelusive collective-bargaining representative of all the aforesaid appropriate unit for the purpose ofthe employees in the above-described unit. Com- collective bargaining within the meaning of Sectionmencing on or about June 25, 1981, and continuing 9(a) of the Act.at all times thereafter to date, Respondent has re- 5. By refusing on or about June 25, 1981, and atfused, and continues to refuse, to recognize and all times thereafter, to bargain collectively with thebargain with the Union as the exclusive representa- above-named labor organization as the exclusivetive for collective bargaining of all employees in bargaining representative of all the employees ofsaid unit. Respondent in the appropriate unit, RespondentAccordingly, we find that Respondent has, since has engaged in and is engaging in unfair labor prac-June 25, 1981, and at all times thereafter, refused to tices within the meaning of Section 8(a)(5) of thebargain collectively with the Union as the exclu- Act.sive representative of the employees in the appro- 6. By the aforesaid refusal to bargain, Respond-priate unit, and that, by such refusal, Respondent ent has interfered with, restrained, and coerced,has engaged in and is engaging in unfair labor prac- and is interfering with, restraining, and coercing,tices within the meaning of Section 8(a)(5) and (1) employees in the exercise of the rights guaranteedof the Act. them in Section 7 of the Act, and thereby has en-IV. TH FFCT OF TH UNFAIR ABORgaged in and is engaging in unfair labor practicesIV. THE EFFECT OF THE UNFAIR LABORPTRACTICSF UPON COMMR within the meaning of Section 8(a)(1) of the Act.PRACTICES UPON COMMERCE7. The aforesaid unfair labor practices are unfairThe activities of Respondent set forth in section labor practices affecting commerce within theIII, above, occurring in connection with its oper- meaning of Section 2(6) and (7) of the Act.ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf- ORDERfic, and commerce among the several States and Pursuant to Section 10(c) of the National Labortend to lead to labor disputes burdening and ob- Relations Act, as amended, the National Labor Re-structing commerce and the free flow of com- lations Board hereby orders that the Respondent,merce. Arizona Public Service Company, Palo Verde, Ari-v. THE REMEDY zona, its officers, agents, successors, and assigns,shall:Having found that Respondent has engaged in 1. Cease and desist from:and is engaging in unfair labor practices within the (a) Refusing to bargain collectively concerningmeaning of Section 8(a)(5) and (1) of the Act, we rates of pay, wages, hours, and other terms andshall order that it cease and desist therefrom, and, conditions of employment with Internationalupon request, bargain collectively with the Union Brotherhood of Electrical Workers, AFL-CIO,as the exclusive representative of all employees in Local 387, as the exclusive bargaining representa-the appropriate unit and, if an understanding is tive of its employees in the following appropriatereached, embody such understanding in a signed nitagreement.The Board, upon the basis of the foregoing facts All production and maintenance employeesand the entire record, makes the following: employed by Respondent throughout Re-spondent's systemwide operations.CONCLUSIONS OF LAW (b) In any like or related manner interfering1. Arizona Public Service Company is an em- with, restraining, or coercing employees in the ex-ployer engaged in commerce within the meaning of ercise of the rights guaranteed them in Section 7 ofSection 2(6) and (7) of the Act. the Act.486 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenance employees employed by Re- 2. International Brotherhood of Electrical Work-spondent at its Palo Verde, Arizona, nuclear power ers, AFL-CIO, Local 387, is a labor organizationplant, which is currently in the process of being within the meaning of Section 2(5) of the Act.constructed, are an accretion to, and included in, 3. All production and maintenance employeesthe unit described above. employed by Respondent throughout Respondent'sB. The Request To Bargain and Respondent's systemwide operations constitute a unit appropriateB. The Reqest To Bargain and Respondents the purposes of collective bargaining within theRe<<y""" meaning of Section 9(b) of the Act.Commencing on or about June 24, 1981, and at 4. At all times material herein, the above-namedall times thereafter, the Union has requested Re- labor organization has been and now is the desig-spondent to bargain collectively with it as the ex- nated exclusive representative of all employees inelusive collective-bargaining representative of all the aforesaid appropriate unit for the purpose ofthe employees in the above-described unit. Com- collective bargaining within the meaning of Sectionmencing on or about June 25, 1981, and continuing 9(a) of the Act.at all times thereafter to date, Respondent has re- 5. By refusing on or about June 25, 1981, and atfused, and continues to refuse, to recognize and all times thereafter, to bargain collectively with thebargain with the Union as the exclusive representa- above-named labor organization as the exclusivetive for collective bargaining of all employees in bargaining representative of all the employees ofsaid unit. Respondent in the appropriate unit, RespondentAccordingly, we find that Respondent has, since has engaged in and is engaging in unfair labor prac-June 25, 1981, and at all times thereafter, refused to tices within the meaning of Section 8(a)(5) of thebargain collectively with the Union as the exclu- Act.sive representative of the employees in the appro- 6. By the aforesaid refusal to bargain, Respond-priate unit, and that, by such refusal, Respondent ent has interfered with, restrained, and coerced,has engaged in and is engaging in unfair labor prac- and is interfering with, restraining, and coercing,tices within the meaning of Section 8(a)(5) and (1) employees in the exercise of the rights guaranteedof the Act. them in Section 7 of the Act, and thereby has en-IV. THE EFFECT OF THE UNFAIR LABOR gagedinandisengaging inunfairlaborPracticesIV. 1H ME CJTTL 1F U1 E. UlNFAlK LAHBtOR-. * fr<.'r vi *iA.PRACTICES UPON COMMERCE withinthemeaning ofSection 8(a)(l) of the Act.PRACI ICrA UrUN CUMMh-KRC_ .— *. —7. The aforesaid unfair labor practices are unfairThe activities of Respondent set forth in section labor practices affecting commerce within theIII, above, occurring in connection with its oper- meaning of Section 2(6) and (7) of the Act.ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf- ORDERfic, and commerce among the several States and Pursuant to Section 10(c) of the National Labortend to lead to labor disputes burdening and ob- Relations Act, as amended, the National Labor Re-structing commerce and the free flow of com- lations Board hereby orders that the Respondent,merce.Arizona Public Service Company, Palo Verde, Ari-v. THE REMEDY zona, its officers, agents, successors, and assigns,shall:Having found that Respondent has engaged in 1. Cease and desist from:and is engaging in unfair labor practices within the (a) Refusing to bargain collectively concerningmeaning of Section 8(a)(5) and (1) of the Act, we rates of pay, wages, hours, and other terms andshall order that it cease and desist therefrom, and, conditions of employment with Internationalupon request, bargain collectively with the Union Brotherhood of Electrical Workers, AFL-CIO,as the exclusive representative of all employees in Local 387, as the exclusive bargaining representa-the appropriate unit and, if an understanding is tive of its employees in the following appropriatereached, embody such understanding in a signed unit:agreement.The Board, upon the basis of the foregoing facts All production and maintenance employeesand the entire record, makes the following: employed by Respondent throughout Re-spondent's systemwide operations.CONCLUSIONS OF LAW (b) In any like or related manner interfering1. Arizona Public Service Company is an em- with, restraining, or coercing employees in the ex-ployer engaged in commerce within the meaning of ercise of the rights guaranteed them in Section 7 ofSection 2(6) and (7) of the Act. the Act.486 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenance employees employed by Re- 2. International Brotherhood of Electrical Work-spondent at its Palo Verde, Arizona, nuclear power ers, AFL-CIO, Local 387, is a labor organizationplant, which is currently in the process of being within the meaning of Section 2(5) of the Act.constructed, are an accretion to, and included in, 3. All production and maintenance employeesthe unit described above. employed by Respondent throughout Respondent'sB. The Request To Bargain and Respondent's systemwide operations constitute a unit appropriateB. The Reqest To Bargain and Respondents the purposes of collective bargaining within theRe<<y""" meaning of Section 9(b) of the Act.Commencing on or about June 24, 1981, and at 4. At all times material herein, the above-namedall times thereafter, the Union has requested Re- labor organization has been and now is the desig-spondent to bargain collectively with it as the ex- nated exclusive representative of all employees inelusive collective-bargaining representative of all the aforesaid appropriate unit for the purpose ofthe employees in the above-described unit. Com- collective bargaining within the meaning of Sectionmencing on or about June 25, 1981, and continuing 9(a) of the Act.at all times thereafter to date, Respondent has re- 5. By refusing on or about June 25, 1981, and atfused, and continues to refuse, to recognize and all times thereafter, to bargain collectively with thebargain with the Union as the exclusive representa- above-named labor organization as the exclusivetive for collective bargaining of all employees in bargaining representative of all the employees ofsaid unit. Respondent in the appropriate unit, RespondentAccordingly, we find that Respondent has, since has engaged in and is engaging in unfair labor prac-June 25, 1981, and at all times thereafter, refused to tices within the meaning of Section 8(a)(5) of thebargain collectively with the Union as the exclu- Act.sive representative of the employees in the appro- 6. By the aforesaid refusal to bargain, Respond-priate unit, and that, by such refusal, Respondent ent has interfered with, restrained, and coerced,has engaged in and is engaging in unfair labor prac- and is interfering with, restraining, and coercing,tices within the meaning of Section 8(a)(5) and (1) employees in the exercise of the rights guaranteedof the Act. them in Section 7 of the Act, and thereby has en-IV. THE EFFECT OF THE UNFAIR LABOR gagedinandisengaging inunfairlaborPracticesIV. 1H ME CJTTL 1F U1 E, UlNFAlK LAHBtOR-. * fr<.'r vi *iA.PRACTICES UPON COMMERCE withinthemeaning ofSection 8(a)(l) of the Act.PRACI ICrA UrUN CUMMh-KRC_ .— *. —7. The aforesaid unfair labor practices are unfairThe activities of Respondent set forth in section labor practices affecting commerce within theIII, above, occurring in connection with its oper- meaning of Section 2(6) and (7) of the Act.ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf- ORDERfic, and commerce among the several States and Pursuant to Section 10(c) of the National Labortend to lead to labor disputes burdening and ob- Relations Act, as amended, the National Labor Re-structing commerce and the free flow of com- lations Board hereby orders that the Respondent,merce.Arizona Public Service Company, Palo Verde, Ari-v. THE REMEDY zona, its officers, agents, successors, and assigns,shall:Having found that Respondent has engaged in 1. Cease and desist from:and is engaging in unfair labor practices within the (a) Refusing to bargain collectively concerningmeaning of Section 8(a)(5) and (1) of the Act, we rates of pay, wages, hours, and other terms andshall order that it cease and desist therefrom, and, conditions of employment with Internationalupon request, bargain collectively with the Union Brotherhood of Electrical Workers, AFL-CIO,as the exclusive representative of all employees in Local 387, as the exclusive bargaining representa-the appropriate unit and, if an understanding is tive of its employees in the following appropriatereached, embody such understanding in a signed unit:agreement.The Board, upon the basis of the foregoing facts All production and maintenance employeesand the entire record, makes the following: employed by Respondent throughout Re-spondent's systemwide operations.CONCLUSIONS OF LAW (b) In any like or related manner interfering1. Arizona Public Service Company is an em- with, restraining, or coercing employees in the ex-ployer engaged in commerce within the meaning of ercise of the rights guaranteed them in Section 7 ofSection 2(6) and (7) of the Act. the Act.486 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenance employees employed by Re- 2. International Brotherhood of Electrical Work-spondent at its Palo Verde, Arizona, nuclear power ers, AFL-CIO, Local 387, is a labor organizationplant, which is currently in the process of being within the meaning of Section 2(5) of the Act.constructed, are an accretion to, and included in, 3. All production and maintenance employeesthe unit described above. employed by Respondent throughout Respondent'sB. The Request To Bargain and Respondent's systemwide operations constitute a unit appropriateB. The Reqest To Bargain and Respondents the purposes of collective bargaining within theRe<<y""" meaning of Section 9(b) of the Act.Commencing on or about June 24, 1981, and at 4. At all times material herein, the above-namedall times thereafter, the Union has requested Re- labor organization has been and now is the desig-spondent to bargain collectively with it as the ex- nated exclusive representative of all employees inelusive collective-bargaining representative of all the aforesaid appropriate unit for the purpose ofthe employees in the above-described unit. Com- collective bargaining within the meaning of Sectionmencing on or about June 25, 1981, and continuing 9(a) of the Act.at all times thereafter to date, Respondent has re- 5. By refusing on or about June 25, 1981, and atfused, and continues to refuse, to recognize and all times thereafter, to bargain collectively with thebargain with the Union as the exclusive representa- above-named labor organization as the exclusivetive for collective bargaining of all employees in bargaining representative of all the employees ofsaid unit. Respondent in the appropriate unit, RespondentAccordingly, we find that Respondent has, since has engaged in and is engaging in unfair labor prac-June 25, 1981, and at all times thereafter, refused to tices within the meaning of Section 8(a)(5) of thebargain collectively with the Union as the exclu- Act.sive representative of the employees in the appro- 6. By the aforesaid refusal to bargain, Respond-priate unit, and that, by such refusal, Respondent ent has interfered with, restrained, and coerced,has engaged in and is engaging in unfair labor prac- and is interfering with, restraining, and coercing,tices within the meaning of Section 8(a)(5) and (1) employees in the exercise of the rights guaranteedof the Act. them in Section 7 of the Act, and thereby has en-IV. THE EFFECT OF THE UNFAIR LABOR gagedinandisengaging inunfairlaborPracticesIV. 1H ME CTr'EL 1 Ur1 E, UlNFAlK LADBtOR-. * fr<.'r vi *iA.PRACTICES UPON COMMERCE withinthemeaning ofSection 8(a)(l) of the Act.PRACI ICEa UrUN CUMMh-KRC_ .— *. —7. The aforesaid unfair labor practices are unfairThe activities of Respondent set forth in section labor practices affecting commerce within theIII, above, occurring in connection with its oper- meaning of Section 2(6) and (7) of the Act.ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf- ORDERfic, and commerce among the several States and Pursuant to Section 10(c) of the National Labortend to lead to labor disputes burdening and ob- Relations Act, as amended, the National Labor Re-structing commerce and the free flow of com- lations Board hereby orders that the Respondent,merce.Arizona Public Service Company, Palo Verde, Ari-v. THE REMEDY zona, its officers, agents, successors, and assigns,shall:Having found that Respondent has engaged in 1. Cease and desist from:and is engaging in unfair labor practices within the (a) Refusing to bargain collectively concerningmeaning of Section 8(a)(5) and (1) of the Act, we rates of pay, wages, hours, and other terms andshall order that it cease and desist therefrom, and, conditions of employment with Internationalupon request, bargain collectively with the Union Brotherhood of Electrical Workers, AFL-CIO,as the exclusive representative of all employees in Local 387, as the exclusive bargaining representa-the appropriate unit and, if an understanding is tive of its employees in the following appropriatereached, embody such understanding in a signed unit:agreement.The Board, upon the basis of the foregoing facts All production and maintenance employeesand the entire record, makes the following: employed by Respondent throughout Re-spondent's systemwide operations.CONCLUSIONS OF LAW (b) In any like or related manner interfering1. Arizona Public Service Company is an em- with, restraining, or coercing employees in the ex-ployer engaged in commerce within the meaning of ercise of the rights guaranteed them in Section 7 ofSection 2(6) and (7) of the Act. the Act. ARIZONA PUBLIC SERVICE COMPANY 4872. Take the following affirmative action which APPENDIXthe Board finds will effectuate the policies of the EMPLOYEESNOTICE TO EMPLOYEESAct:POSTED BY ORDER OF THE(a) Upon request, bargain with the above-named NATIO LT B OR RLAON OARDlabor organization as the exclusive representative An Agency of the United Statsof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and collectivelyother terms and conditions of employment and, if concerning rates of aconcerning rates of pay, wages, hours, andan understanding is reached, embody such under- other terms and conditions of employmentstanding in a signed agreement. with International Brotherhood of Electrical(b) Post at its Palo Verde, Arizona, facility Workers, AFL-CIO, Local 387, as the exclu-copies of the attached notice marked "Appendix." sive representative of the employees in theCopies of said notice, on forms provided by the bargaining unit described below.Regional Director for Region 28, after being duly WE WILL NOT in any like or related mannersigned by Respondent's representative, shall be interfere with, restrain, or coerce our employ-posted by Respondent immediately upon receipt ees in the exercise of the rights guaranteedthereof, and be maintained by it for 60 consecutive them by Section 7 of the Act.days thereafter, in conspicuous places, including all WE WILL, upon request, bargain with theplaces where notices to employees are customarily above-named Union, as the exclusive repre-posted. Reasonable steps shall be taken by Re- sentative of all employees in the bargainingspondent to insure that said notices are not altered, unit described below, with respect to rates ofdefaced, or covered by any other material. pay, wages, hours, and other terms and condi-(c) Notify the Regional Director for Region 28, tions of employment and, if an understandingin writing, within 20 days from the date of this is reached, embody such understanding in aOrder, what steps have been taken to comply here- signed agreement. The bargaining unit is:with.~~~~~~~~~with. ~All production and maintenance employeesIn the event that this Order is enforced by a Judgment of a United employed by us throughout our systemwideStates Court of Appeals, the words in the notice reading "Posted by operations.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing an ARIZONA PUBLIC SERVICE COMPANYOrder of the National Labor Relations Board."ARIZONA PUBLIC SERVICE COMPANYARIZONA PUBLIC SERVICE COMPANY 4872. Take the following affirmative action which APPENDIXthe Board finds will effectuate the policies of the N EMPLOYEESAct: ~~~~~~~~~~~POSTED BY ORDER OF THE(a) Upon request, bargain with the above-named NATIONAL LABOR RELATIONS BOARDlabor organization as the exclusive representative An AABOc of BOARDof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and W collectivelyother terms and conditions of employment and, if concerning rates of pay, wages, hours, andan understanding is reached, embody such under- other terms and conditions of employmentstanding in a signed agreement. with International Brotherhood of Electrical(b) Post at its Palo Verde, Arizona, facility Workers, AFL-CIO, Local 387, as the exclu-copies of the attached notice marked "Appendix."' sive representative of the employees in theCopies of said notice, on forms provided by the bargaining unit described below.Regional Director for Region 28, after being duly WE WILL NOT in any like or related mannersigned by Respondent's representative, shall be interfere with, restrain, or coerce our employ-posted by Respondent immediately upon receipt ees in the exercise of the rights guaranteedthereof, and be maintained by it for 60 consecutive them by Section 7 of the Act.days thereafter, in conspicuous places, including all WE WILL, upon request, bargain with theplaces where notices to employees are customarily above-named Union, as the exclusive repre-posted. Reasonable steps shall be taken by Re- sentative of all employees in the bargainingspondent to insure that said notices are not altered, unit described below, with respect to rates ofdefaced, or covered by any other material. pay, wages, hours, and other terms and condi-(c) Notify the Regional Director for Region 28, tions of employment and, if an understandingin writing, within 20 days from the date of this is reached, embody such understanding in aOrder, what steps have been taken to comply here- signed agreement. The bargaining unit is:with.— *iAll production and maintenance employees*In the event that this Order is enforced by a Judgment of a United employed by us throughout our systemwideStates Court of Appeals, the words in the notice reading "Posted by operations.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anAniTOtA PII SPBVICF CnMPANVOrder of the National Labor Relations Board."ARIZONA PUBLIC SERVICE COMPANYARIZONA PUBLIC SERVICE COMPANY 4872. Take the following affirmative action which APPENDIXthe Board finds will effectuate the policies of the N EMPLOYEESAct: ~~~~~~~~~~~POSTED BY ORDER OF THE(a) Upon request, bargain with the above-named NATIONAL LABOR RELATIONS BOARDlabor organization as the exclusive representative An AABOc of BOARDof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and W collectivelyother terms and conditions of employment and, if concerning rates of pay, wages, hours, andan understanding is reached, embody such under- other terms and conditions of employmentstanding in a signed agreement. with International Brotherhood of Electrical(b) Post at its Palo Verde, Arizona, facility Workers, AFL-CIO, Local 387, as the exclu-copies of the attached notice marked "Appendix."' sive representative of the employees in theCopies of said notice, on forms provided by the bargaining unit described below.Regional Director for Region 28, after being duly WE WILL NOT in any like or related mannersigned by Respondent's representative, shall be interfere with, restrain, or coerce our employ-posted by Respondent immediately upon receipt ees in the exercise of the rights guaranteedthereof, and be maintained by it for 60 consecutive them by Section 7 of the Act.days thereafter, in conspicuous places, including all WE WILL, upon request, bargain with theplaces where notices to employees are customarily above-named Union, as the exclusive repre-posted. Reasonable steps shall be taken by Re- sentative of all employees in the bargainingspondent to insure that said notices are not altered, unit described below, with respect to rates ofdefaced, or covered by any other material. pay, wages, hours, and other terms and condi-(c) Notify the Regional Director for Region 28, tions of employment and, if an understandingin writing, within 20 days from the date of this is reached, embody such understanding in aOrder, what steps have been taken to comply here- signed agreement. The bargaining unit is:with.— *iAll production and maintenance employees*In the event that this Order is enforced by a Judgment of a United employed by us throughout our systemwideStates Court of Appeals, the words in the notice reading "Posted by operations.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anAniTOtA PII SPBVICF CnMPANVOrder of the National Labor Relations Board."ARIZONA PUBLIC SERVICE COMPANYARIZONA PUBLIC SERVICE COMPANY 4872. Take the following affirmative action which APPENDIXthe Board finds will effectuate the policies of the N EMPLOYEESAct: ~~~~~~~~~~~POSTED BY ORDER OF THE(a) Upon request, bargain with the above-named NATIONAL LABOR RELATIONS BOARDlabor organization as the exclusive representative An AABOc of BOARDof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and W collectivelyother terms and conditions of employment and, if concerning rates of pay, wages, hours, andan understanding is reached, embody such under- other terms and conditions of employmentstanding in a signed agreement. with International Brotherhood of Electrical(b) Post at its Palo Verde, Arizona, facility Workers, AFL-CIO, Local 387, as the exclu-copies of the attached notice marked "Appendix."' sive representative of the employees in theCopies of said notice, on forms provided by the bargaining unit described below.Regional Director for Region 28, after being duly WE WILL NOT in any like or related mannersigned by Respondent's representative, shall be interfere with, restrain, or coerce our employ-posted by Respondent immediately upon receipt ees in the exercise of the rights guaranteedthereof, and be maintained by it for 60 consecutive them by Section 7 of the Act.days thereafter, in conspicuous places, including all WE WILL, upon request, bargain with theplaces where notices to employees are customarily above-named Union, as the exclusive repre-posted. Reasonable steps shall be taken by Re- sentative of all employees in the bargainingspondent to insure that said notices are not altered, unit described below, with respect to rates ofdefaced, or covered by any other material. pay, wages, hours, and other terms and condi-(c) Notify the Regional Director for Region 28, tions of employment and, if an understandingin writing, within 20 days from the date of this is reached, embody such understanding in aOrder, what steps have been taken to comply here- signed agreement. The bargaining unit is:with.— *iAll production and maintenance employees*In the event that this Order is enforced by a Judgment of a United employed by us throughout our systemwideStates Court of Appeals, the words in the notice reading "Posted by operations.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anAniTOtA Pnm Ir SPBVICF CnMPANVOrder of the National Labor Relations Board."ARIZONA PUBLIC SERVICE COMPANYARIZONA PUBLIC SERVICE COMPANY 4872. Take the following affirmative action which APPENDIXthe Board finds will effectuate the policies of the N EMPLOYEESAct: ~~~~~~~~~~~POSTED BY ORDER OF THE(a) Upon request, bargain with the above-named NATIONAL LABOR RELATIONS BOARDlabor organization as the exclusive representative An AABOc of BOARDof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and W collectivelyother terms and conditions of employment and, if concerning rates of pay, wages, hours, andan understanding is reached, embody such under- other terms and conditions of employmentstanding in a signed agreement. with International Brotherhood of Electrical(b) Post at its Palo Verde, Arizona, facility Workers, AFL-CIO, Local 387, as the exclu-copies of the attached notice marked "Appendix."' sive representative of the employees in theCopies of said notice, on forms provided by the bargaining unit described below.Regional Director for Region 28, after being duly WE WILL NOT in any like or related mannersigned by Respondent's representative, shall be interfere with, restrain, or coerce our employ-posted by Respondent immediately upon receipt ees in the exercise of the rights guaranteedthereof, and be maintained by it for 60 consecutive them by Section 7 of the Act.days thereafter, in conspicuous places, including all WE WILL, upon request, bargain with theplaces where notices to employees are customarily above-named Union, as the exclusive repre-posted. Reasonable steps shall be taken by Re- sentative of all employees in the bargainingspondent to insure that said notices are not altered, unit described below, with respect to rates ofdefaced, or covered by any other material. pay, wages, hours, and other terms and condi-(c) Notify the Regional Director for Region 28, tions of employment and, if an understandingin writing, within 20 days from the date of this is reached, embody such understanding in aOrder, what steps have been taken to comply here- signed agreement. The bargaining unit is:with.— *iAll production and maintenance employees*In the event that this Order is enforced by a Judgment of a United employed by us throughout our systemwideStates Court of Appeals, the words in the notice reading "Posted by operations.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anARIZTIA PII SPBVICF OMPANVOrder of the National Labor Relations Board."ARIZONA PUBLIC SERVICE COMPANY